DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (CN 105204248A). For purposes of citation an English machine translation is provided.
Regarding claim 1, Bai discloses a display device, comprising: a display panel and a chip-on-film connected to the display panel (Fig. 1); wherein the display panel comprises a display area (A), a non-display area surrounding the display area (B), and a plurality of data lines intervally disposed in the display area (Page 3, Paragraph 11 to Page 4, Paragraph 2); wherein the chip-on-film comprises a source driving chip (IC) and a plurality of fan-out traces (11), ends of the plurality of fan-out traces are connected to the source driving chip (Fig. 1, 11 & IC), and other ends of the plurality of fan-out traces are respectively connected to the plurality of data lines in a one-to-one correspondence (Fig. 1, 11 & A).

Regarding claim 3, Bai further discloses wherein the central fan-out traces are serpentine lines (Fig. 1, 11; Page 5, Paragraph 7).
Regarding claim 5, Bai further discloses wherein a number of the central fan-out traces is four, and a number of the peripheral fan-out traces is n minus four, wherein n is a number of the fan-out traces and n is set to be a positive integer greater than five (Fig. 1, 11; Page 5, Paragraph 7).
Regarding claim 6, Bai further discloses wherein a number of the peripheral fan-out traces at one side of the central fan-out traces is same as a number of the peripheral fan-out traces at the other side of the central fan-out traces (Fig. 1, 11; Page 5, Paragraph 7).
Regarding claim 7, Bai further discloses wherein a long side of the chip-on-film close to the display panel is connected to the display panel (Fig. 1, IC & 11 & A).
Regarding claim 9, Bai further discloses wherein each of the peripheral fan-out traces is connected to one of the data lines positioned at the display area close to either of short edges of the display panel (Fig. 1, IC & 11 & A).
Regarding claim 10, Bai further discloses a printed circuit board connected to the chip-on-film (A; Page 3, Paragraph 11 to Page 4, Paragraph 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (CN 105204248A). For purposes of citation an English machine translation is provided.
Regarding claim 4, Bai teaches the invention of claim 2, including a number of peripheral fan-out traces, but fails to teach wherein the number is six, and a number of the central fan-out traces is n minus six, wherein n is a number of the fan-out traces and n is set to be a positive integer greater than six. However, one of ordinary skill in the art would have reasonably contemplated having the number of peripheral fan-out traces be six with a number of the central fan-out traces is n minus six, wherein n is a number of the fan-out traces and n is set to be a positive integer greater than six in order to accommodate a display device that requires additional data and power connections to the IC. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bai to have the number of peripheral fan-out traces be six with a number of the central fan-out traces is n minus six, wherein n is a number of the fan-out traces and n is set to be a positive integer greater than six in order to accommodate a display device that requires additional data and power connections to the IC.
Regarding claim 8, Bai teaches the invention of claim 7, but fails to teach wherein the length of the chip-on-film is the same as a length of the display panel. However, one of ordinary skill the art would have reasonably contemplated having the length of the chip-on-film is the same as a length of the display panel in order to provide a smaller display area with the same chip-on-film structure. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bai to have the length of the chip-on-film is the same as a length of the display panel in order to provide a smaller display area with the same chip-on-film structure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879